DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/27/2021 has been entered.  Claim 1 has been amended.  Claims 1-9 are still pending in this application, with claims 1 being independent.
In consideration of the amendments/arguments with respect to claim 1, rejection under 35 U.S.C. 112(a) or 35 U.S.C 112(pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nirei (US 8840260 Hereinafter Nirei).
Regarding claim 1, Nirei discloses a first (element 5 of the left of Fig. 3) and second (element 5 of the right of Fig. 3) light emitting elements, the first and second light emitting elements spaced apart from one another (Fig. 3); and 

reflect or diffuse light from both the first and second light emitting elements so that upon exiting the angled surfaces light rays from the first and second light emitting elements are projected from the optical element into the optical layer so that the light rays are merged or cross one another and are sent in opposing directions in the optical layer fully illuminating the optical layer to illuminate the instrument cluster (specifically as shown in Fig. 4 there is nothing stopping the light from mixing on the opposite side of the optical layer and Column 3 lines 35-41 teaches the light being homogenously emitted and entirely illuminating the instrument cluster area 11 therefore the light in the middle section light from the first and second light emitting elements are merged or cross one another and are sent it opposing directions fully illuminating the optical layer to illuminate the instrument cluster).

Regarding claim 2, Nirei discloses the optical element further comprising a pair of light guides (the area of 14b on both sides of 14a, pointed out as first light guide in Fig. 6 below) to merge or cross the light rays (specifically because of them on the light merges inside of the light guide plate of 14a).

    PNG
    media_image1.png
    517
    730
    media_image1.png
    Greyscale

Regarding claim 3, Nirei discloses the pair of light guides direct the light rays to the optical layer (Figs. 4 and 6).

Regarding claim 4, Nirei discloses the first and second light emitting elements each include at least one light emitting source (Fig. 4).

Regarding claim 5, Nirei discloses the first and second light emitting elements are mounted on a circuit board (Column 1, lines 22-30 show 3 which is specifically called a circuit board in Fig. 9, which is generally the same as housing 12 in Fig. 6. Additionally, 12 is a board with a circuit on it thereby meeting the limitation of being a circuit board).

7, Nirei discloses an angled surface (14b, Fig. 6) on the light guides for directing the light rays.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nirei (US 8840260 Hereinafter Nirei) in view of Kato (US 2010/0188835).
Regarding claim 6, Nirei teaches an curved element which turns the light 90 degrees.
Nirei fails to explicitly call the optical element a prism.
Kato teaches optical element is a prism (70, Fig. 3, Merriam-webster.com defines a prism to be “a transparent body that is bounded in part by two nonparallel plane faces and is used to refract or disperse a beam of light” and this is considered to meet this requirement).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the optical element of Nirei being a prism shape as taught by Kato, in order to provide a specific teaching for how such a reflection of light would commonly occur in a lighting system and provide illumination in a desired direction.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nirei (US 8840260 Hereinafter Nirei) in view of Birman et al. (US 2016/0229337 Hereinafter Birman).
8, Nirei teaches at least one of the first and second light emitting elements are LEDs.
Nirei fails to teach at least one of the first and second light emitting elements include at least two light emitting sources.
Birman teaches at least one of the first (left two 42’s in Fig. 7A) and second (right two 42’s in Fig. 7A) light emitting elements include at least two light emitting sources.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a second light emitting source to the first and second light emitting elements of Nirei as taught by Birman, in order to distribute heat emission thereby preventing damage to the light sources and in order to distribute light emission thereby causing less bright spots and dim spots that can occur when less light sources are used.

Regarding claim 9, Nirei teaches the light emitting sources are diodes (Column 3, line 19).

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
The applicant has argued that Nirei fails to teach the light rays merge or cross one another upon exiting the angled surface. While this argument has been fully considered it is not persuasive. The Examiner points out that the light rays of Nirei do go through the angled surface 14b, Fig. 6 as provided above and that the light rays merge or cross one another upon exiting the angled surface. Additionally light form the light sources 5 would be needed to fully illuminate 4 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875